I115th CONGRESS1st SessionH. R. 268IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the National Highway System Designation Act of 1995 to permit the construction of certain noise barriers with funds from the Highway Trust Fund, and for other purposes. 
1.Short titleThis Act may be cited as the Neighborhood Noise Barriers Act of 2017. 2.Permitting use of Highway Trust Fund for construction of certain noise barriersSection 339(b)(1) of the National Highway System Designation Act of 1995 (23 U.S.C. 109 note) is amended to read as follows: 
 
(1)General ruleNo funds made available out of the Highway Trust Fund may be used to construct a Type II noise barrier (as defined by section 772.5(i) of title 23, Code of Federal Regulations) pursuant to subsections (h) and (i) of section 109 of title 23, United States Code, unless— (A)such a barrier is part of a project approved by the Secretary before November 28, 1995; or 
(B)such a barrier separates a highway or other noise corridor from a group of structures of which the majority of those closest to the highway or noise corridor— (i)are residential in nature; and 
(ii)either— (I)were constructed before the construction or most recent widening of the highway or noise corridor; or 
(II)are at least 10 years old.. 3.Eligibility for surface transportation block grant fundsSection 133 of title 23, United States Code, is amended— 
(1)in subsection (b) by adding at the end the following:  (16)Planning, design, or construction of a Type II noise barrier (as described in section 772.5 of title 23, Code of Federal Regulations).; and 
(2)in subsection (c)(2) by inserting and paragraph (16) after (11). 